



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Neville v. National Foundation for Christian
  Leadership,









2014 BCCA 38




Date: 20140124

Docket: CA040695

Between:

Ken Neville and
Monica Neville

Appellants

(Plaintiffs)

And

National
Foundation for Christian Leadership and
Her Majesty the Queen in Right of the
Province of British Columbia

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Donald

The Honourable Mr. Justice Frankel

The Honourable Madam Justice D. Smith




On appeal from: Supreme
Court of British Columbia, February 6, 2013
(
Neville v. National Foundation for Christian Leadership
, 2013 BCSC 183,
Vancouver Registry S061523)

Oral Reasons for Judgment




Counsel for the Appellant:



L.A. Goldbach





Counsel for the Respondent, National Foundation of Christian
  Leadership:



J.R. Shewfelt





Place and Date of Hearing:



Vancouver, British
  Columbia

January 24, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 24, 2014








Summary:

The trial judge did not err
in dismissing the claim that a donation was a gift, and if it were not, no
trust obligation arose. Reasons endorsed by this Court.

[1]

DONALD J.A.
: This appeal is from the dismissal of a claim
relating to a failed tax scheme.

[2]

The appellants gave $6,250 to the respondent, National Foundation for
Christian Leadership, and received a receipt for tax deduction purposes as
though the money were a donation. The Foundation warned donors that the receipt
may not be accepted as valid by Canada Revenue Agency (CRA). That caveat may well
have had to do with the nature of the overall scheme which involved the
Foundations grant of a bursary to a donors child or grandchild enrolled at
Trinity Western University in an amount roughly equal to the gift.

[3]

In due course, the appellants daughter received a bursary for slightly
more than the donation. CRA rejected the appellants receipt for a reason
upheld in the tax court and Federal Court of Appeal, (the Supreme Court of
Canada refused leave), namely the absence of an arms length relationship
between the donor and the bursary recipient.

[4]

The trial judge found that the transaction between the appellants and
the foundation was a gift and, alternatively, if it was not, no unjust
enrichment occurred because the appellants got a bursary for their daughter and
a risky tax receipt; everything they had bargained for. Either way, the
appellants have no claim in trust or otherwise.

[5]

I respectfully agree with the trial judges reasons for judgment and,
like him, I am unable to see any law or policy supporting the claim. I would
dismiss the appeal.

[6]

FRANKEL J.A.
: I agree.

[7]

D. SMITH J.A.
: I agree.

[8]

DONALD J.A.
: The appeal is dismissed.

The
Honourable Mr. Justice Donald


